Exhibit 10.12
 
EXECUTIVE EMPLOYMENT AGREEMENT




THIS AGREEMENT dated as of the 19th day of January 2010, to be effective as of
the 1st day of January 2010, by and between, AspenBio Pharma, Inc., a Colorado
corporation (the "Employer" or "Company") and Gregory L. Bennett (the
"Executive").  In consideration of the mutual covenants contained in this
Agreement, the Employer agrees to employ the Executive and the Executive agrees
to be employed by the Employer upon the terms and conditions hereinafter set
forth.


ARTICLE 1
TERM OF EMPLOYMENT


1.1  Initial Term.  The initial term of employment hereunder shall commence as
of the effective day first written above ("Commencement Date") and shall
continue for a period of one year from that date, unless terminated earlier as
provided under Article 5.


1.2  Renewal; Non- Renewal Benefits to Executive.  At the end of the initial
term of this Agreement, and on each anniversary thereafter, the term of
Executive's employment shall be automatically extended one additional year
unless, at least 30 days prior to such anniversary, the Executive shall have
delivered to the Employer written notice that the term of the Executive's
employment hereunder will not be extended.  The Employer shall have the right to
provide such non-renewal notice to Executive, on the same terms and conditions.




ARTICLE 2
DUTIES OF THE EXECUTIVE


2.1  Duties.  The Executive shall be employed with the title of Senior Vice
President, Product Development and Manufacturing, with responsibilities and
authorities as are customarily performed by such position including, but not
limited to those duties as may from time to time be assigned to Executive by the
Board of Directors of Employer. Executive’s responsibilities and authorities for
operating policies and procedures are subject to the general direction and
control of the Board of Directors.


2.2  Extent and Place of Duties.  Executive shall devote working time, efforts,
attention and energies to the business of the Employer on substantially full
time basis as may further be agreed upon between the parties from time to
time.  All such duties shall be performed working out of either the Castle Rock,
CO, offices of the Company or Executive’s home office in addition to regular
trips for business and meetings on behalf of the Company as the Executive and
the Company may reasonably agree.


 
 
ARTICLE 3
COMPENSATION OF THE EXECUTIVE


3.1  Salary.  As compensation for services rendered under this Agreement, the
Executive will receive a salary of $225,000 per year.  Executive’s salary is
payable in accordance with Employer’s normal business practices. The parties
agree that the salary and compensation package will be reviewed at the end of
the initial year by the Compensation Committee of the Board of Directors.





--------------------------------------------------------------------------------


3.2  Benefits.  Executive shall be entitled to participate in all of Employer's
employee benefit plans and employee benefits, including any retirement, pension,
profit-sharing, incentive compensation, stock option, insurance, hospital or
other plans and benefits which now may be in effect or which may hereafter be
adopted, it being understood that Executive shall have the same rights and
privileges to participate in such plans and benefits as any other executive
employee during the term of this Agreement. Participation in any benefit plans
shall be in addition to the compensation otherwise provided for in this
Agreement.


3.3  Expenses.  Executive shall be entitled to prompt reimbursement for all
reasonable expenses incurred by Executive in the performance of his duties
hereunder.




ARTICLE 4
NON-COMPETITION; CONFIDENTIALITY


4.1  During the term of this Agreement, the Executive may make passive
investments in companies involved in industries in which the Company operates,
provided any such investment does not exceed a 5% equity interest, unless
Executive obtains consent to acquire an equity interest exceeding 5% by a vote
of a majority of the directors.
 
4.2  During the term of this Agreement the Executive subject to Aspen Board
approval, which will not be unreasonably withheld, the Executive could join
non-competitive Boards as an Independent Board member as well, not to exceed a
total of three boards.
 
4.3  Except as provided in this Section 4 hereof, the Executive may not
participate in any business or other areas of business in which the Company is
engaged during the term of this Agreement without the consent from a majority of
the directors.


4.4           a.           The Executive recognizes and acknowledges that the
information, business, list of the Employer's customers and any other trade
secret or other secret or confidential information relating to Employer's
business as they may exist from time to time are valuable, special and unique
assets of Employer's business.  Therefore, Executive agrees as follows:


(1)  That Executive will hold in strictest confidence and not disclose,
reproduce, publish or use in any manner, whether during or subsequent to this
employment, without the express authorization of the Board of Directors of the
Employer, any information, business, customer lists, or any other secret or
confidential matter relating to any aspect of the Employer's business, except as
such disclosure or use may be required in connection with Executive's work for
the Employer.


(2)  That upon request or at the time of leaving the employ of the Employer the
Executive will deliver to the Employer, and not keep or deliver to anyone else,
any and all notes, memoranda, documents and, in general, any and all material
relating to the Employer's business.


(3)  That the Board of Directors of Employer may from time to time reasonably
designate other subject matters requiring confidentiality and secrecy which
shall be deemed to be covered by the terms of this Agreement.


b.           In the event of a breach or threatened breach by the Executive of
the provisions of this paragraph 4.4, the Employer shall be entitled to an
injunction (i) restraining the Executive from disclosing, in whole or in part,
any information as described above or from rendering any services to any person,
firm, corporation, association or other entity to whom such information, in
whole or in part, has been disclosed or is threatened to be disclosed; and/or
(ii) requiring that Executive deliver to Employer all information, documents,
notes, memoranda and any and all other material as described above upon
Executive's leave of the employ of the Employer.  Nothing herein shall be
construed as prohibiting the Employer from pursuing other remedies available to
the Employer for such breach or threatened breach, including the recovery of
damages from the Executive.
 
 

 

--------------------------------------------------------------------------------


c.           Executive hereby agrees that upon the execution of this Agreement
he will sign the Company’s standard forms of; Code of Conduct, Confidentiality,
Insider Trading Policy and Inventions agreements.


4.5      Non-disparagement.  During the Term of the Executive's employment
hereunder and for five (5) years thereafter; 1) the Executive shall not
disparage, deprecate, or make any comments or take any other actions, directly
or indirectly, that a reasonable person would expect at the time would have the
effect of diminishing or constraining the goodwill and good reputation of the
Company or its officers, directors, employees or services, and 2) the Employer
shall not disparage, deprecate, or make any comments or take any other actions,
directly or indirectly, that a reasonable person would expect at the time would
have the effect of diminishing or constraining the goodwill and good reputation
of the Executive, except in each case,  as may be required by law.  For the
Executive, this obligation includes, but is not limited to, refraining from
negative statements about the Company's methods of doing business, the
effectiveness of its business policies, and the quality of any of its services
or personnel. Further, Executive will refrain from criticizing, or making
(directly or indirectly), or encouraging any other(s) to make, any public
attack(s) against the Company or any of its officers, directors or employees. 
This specifically includes any such communications with any newspaper or other
news media.


ARTICLE 5
TERMINATION OF EMPLOYMENT


5.1  Termination.  The Executive's employment hereunder may be terminated
without any breach of this Agreement only under the following circumstances:


1.  By Executive.  Upon the occurrence of any of the following events, this
Agreement may be terminated by the Executive by written notice to Employer:


(1)  if Employer makes a general assignment for the benefit of creditors, files
a voluntary bankruptcy petition, files a petition or answer seeking a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law, or there shall have been filed any petition or
application for the involuntary bankruptcy of Employer, or other similar
proceeding, in which an order for relief is entered or which remains undismissed
for a period of thirty days or more, or Employer seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of Employer
or any material part of its assets;


(2)  the sale by Employer of substantially all of its assets or a change of
control of over 50% of Employer;


(3)  a decision by Employer, approved by the Board to terminate its business and
liquidate its assets.


2.  Death.  This Agreement shall terminate upon the death of Executive.


3.  Disability.  The Employer may terminate this Agreement upon the disability
of the Executive.  Executive shall be considered disabled (whether permanent or
temporary) if he is incapacitated to such an extent that he is unable to perform
substantially all of his duties for Employer that he performed prior to such
incapacitation.
 
 

 

--------------------------------------------------------------------------------


4.  Other Termination.  The Employer may terminate the Executive’s employment
hereunder for any reason.




5.2  Notice of Termination.  Any termination of the Executive's employment by
the Employer or by the Executive (other than termination pursuant to subsection
5.1.2 above) shall be communicated by written Notice of Termination to the other
party.


5.3  Date of Termination.  "Date of Termination" shall mean (i) if the
Executive's employment is terminated by his death, the date of his death; (ii)
if the Executive's employment is terminated for Other Termination event (“Other
Termination Event”), the date on which a Notice of Termination is received by
the Executive; and (iii) if the Executive's employment is terminated for any
other reason stated above, the date specified in a Notice of Termination by
Employer or Executive, which date shall be no less than 30 days following the
date on which Notice of Termination is given.


5.4  Compensation Upon Termination.


1.  Following the termination of this Agreement pursuant to Section 5.1, the
Executive shall be entitled to compensation only through the Date of
Termination; provided, however, that Executive may be entitled to severance as
set forth in this Section 5.4.


2.  Following the termination of this Agreement pursuant to Section 5.1.2,
Employer shall pay to Executive's estate the compensation which would otherwise
be payable to Executive for the six months following his death.


3.  In the event of disability of the Executive as described in Section 5.1.3,
if Employer elects to terminate this Agreement, Executive shall be entitled to
receive compensation through the Date of Termination plus the compensation which
would otherwise be payable to Executive for the six months following such
termination for his disability.
 
4.  If Executive is terminated by Employer for any reason other than death or
disability as set forth in this Article 5, then Executive is entitled to
severance payments equal to six months compensation following the date of
Termination, under this Agreement. Such amounts being payable over such six
month periods’ normal payroll cycles; provided, however, that all such payments,
including in a lump sum if applicable, shall be fully paid by March 15 in the
year following the year of termination or, if applicable, otherwise so as not to
be subject to Section 409A of the Internal Revenue Code and furthermore
provided, however, that the Executive shall be obligated to execute a customary
release of claims in order to receive such severance payments.


5.  If Executive terminates this Agreement as set forth in Section 5.1.1., then
Executive is entitled to severance payments equal to six months compensation
following the date of Termination, under this Agreement. Such amounts being
payable over such six month periods’ normal payroll cycles; provided, however,
that all such payments, including in a lump sum if applicable, shall be fully
paid by March 15 in the year following the year of termination or, if
applicable, otherwise so as not to be subject to Section 409A of the Internal
Revenue Code and furthermore provided, however, that the Executive shall be
obligated to execute a customary release of claims in order to receive such
severance payments.


 

--------------------------------------------------------------------------------


5.5  Other Termination Provisions.  Executive agrees that upon termination of
this Agreement and upon reasonable request by the Board of Directors, Executive
shall resign from any then effective Board, Officer or Committee Employer
positions.
 
 
5.6  Remedies.  Any termination of this Agreement shall not prejudice any other
remedy to which the Employer or Executive may be entitled, either at law,
equity, or under this Agreement.
 




ARTICLE 6
INDEMNIFICATION


To the fullest extent permitted by applicable law, Employer agrees to indemnify,
defend and hold Executive harmless from any and all claims, actions, costs,
expenses, damages and liabilities, including, without limitation, reasonable
attorneys' fees, hereafter or heretofore arising out of or in connection with
activities of Employer or its employees, including Executive, or other agents in
connection with and within the scope of this Agreement or by reason of the fact
that he is or was a director or officer of Employer or any affiliate of
Employer.  To the fullest extent permitted by applicable law, Employer shall
advance to Executive expenses of defending any such action, claim or
proceeding.  However, Employer shall not indemnify Executive or defend Executive
against, or hold him harmless from any claims, damages, expenses or liabilities,
including attorneys' fees, resulting from the gross negligence or willful
misconduct of Executive.  The duty to indemnify shall survive the expiration or
early termination of this Agreement as to any claims based on facts or
conditions which occurred or are alleged to have occurred prior to expiration or
termination.




ARTICLE 7
GENERAL PROVISIONS


7.1  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.


7.2  Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in the City and
County of Denver, Colorado in accordance with the rules then existing of the
American Arbitration Association and judgment upon the award may be entered in
any court having jurisdiction thereof.


7.3  Entire Agreement.  This Agreement supersedes any and all other Agreements,
whether oral or in writing, between the parties with respect to the employment
of the Executive by the Employer.  Each party to this Agreement acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by either party, or anyone acting on behalf of any
party, that are not embodied in this Agreement, and that no agreement,
statement, or promise not contained in this Agreement shall be valid or binding.
 
 

 

--------------------------------------------------------------------------------


7.4  Successors and Assigns.  This Agreement, all terms and conditions
hereunder, and all remedies arising herefrom, shall inure to the benefit of and
be binding upon Employer, any successor in interest to all or substantially all
of the business and/or assets of Employer, and the heirs, administrators,
successors and assigns of Executive.  Except as provided in the preceding
sentence, the rights and obligations of the parties hereto may not be assigned
or transferred by either party without the prior written consent of the other
party.


7.5  Notices.  For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:




Executive:
Gregory L. Bennett
700 Wessex Place
Milpitas, CA 95035
Email: gbennett700@gmail.com


Employer:
AspenBio Pharma, Inc.
Attn: Chairman
1585 South Perry Street
Castle Rock, CO 80104
Fax: 303/ 798-8332




or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


7.6  Severability.  If any provision of this Agreement is prohibited by or is
unlawful or unenforceable under any applicable law of any jurisdiction as to
such jurisdiction, such provision shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions hereof.


7.7  Section Headings.  The section headings used in this Agreement are for
convenience only and shall not affect the construction of any terms of this
Agreement.


7.8  Survival of Obligations.  Termination of this Agreement for any reason
shall not relieve Employer or Executive of any obligation accruing or arising
prior to such termination.
 
 

 

--------------------------------------------------------------------------------


7.9  Amendments.  This Agreement may be amended only by written agreement of
both Employer and Executive.


7.10    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute only one legal instrument.  This Agreement
shall become effective when copies hereof, when taken together, shall bear the
signatures of both parties hereto.  It shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart.


7.11    Fees and Costs.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which that party may be entitled.




IN WITNESS WHEREOF, Employer and Executive enter into this Executive Employment
Agreement effective as of the date first set forth above.




 

  AspenBio Pharma, Inc. - "EMPLOYER"          
 
By:
/s/ Daryl J. Faulkner       Name: Daryl J. Faulkner       Title: Executive
Chairman          

 


 

  Gregory L. Bennett - "EXECUTIVE"          
 
Signed    
/s/ Gregory L. Bennett       Gregory L. Bennett, Individually                  

 
 







--------------------------------------------------------------------------------

















